Exhibit 10.1
 
FOURTH AMENDMENT
 
TO
 
TERM LOAN AGREEMENT
 
FOURTH AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”), dated as of March
11, 2014, by and between VIGGLE INC., a Delaware corporation (“Borrower”), and
DEUTSCHE BANK TRUST COMPANY AMERICAS, and its successors and assigns (“Lender”).
 
RECITALS:
 
WHEREAS, Borrower and Lender have entered into that certain Term Loan Agreement,
dated as of March 11, 2013 (as amended by that certain First Amendment to Term
Loan Agreement dated as of September 10, 2013, that certain Second Amendment to
Term Loan Agreement dated as of December 13, 2013, that certain Third Amendment
to Term Loan Agreement dated as of February 13, 2014 and as otherwise amended,
restated, modified and/or supplemented from time to time prior to the date
hereof, the “Loan Agreement”; except as otherwise herein expressly provided, all
capitalized terms used herein shall have the meanings assigned to such terms in
the Loan Agreement), pursuant to which Lender provides Borrower with certain
financial accommodations;
 
WHEREAS, Borrower has requested that Lender make certain amendments to the Loan
Agreement in order to increase the Commitment Amount from $30,000,000 to
$35,000,000; and
 
WHEREAS, Lender has agreed to such amendments on the terms and conditions
hereinafter set forth.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
Section 1. Amendment to Loan Agreement.  Subject to satisfaction of the
conditions precedent set forth in Section 2 below, Borrower and Lender hereby
agree to amend the Loan Agreement as follows:
 
(a) The following definitions are hereby inserted in Section 1.1 of the Loan
Agreement in their appropriate alphabetical order:
 
“Borrower Pledge Agreement” means that certain Pledge and Security Agreement
dated as of the Fourth Amendment Date made by Borrower in favor of Lender, as
same may be amended, supplemented, renewed, extended, replaced, or restated from
time to time.
 
“Fourth Amendment Date” means March 11, 2014.
 
(b) The following definitions set forth in Section 1.1 of the Loan Agreement are
hereby amended and restated in their entirety to provide as follows:
 
“Commitment Amount” means Thirty Five Million Dollars ($35,000,000).
 
(c) Section 2.11 of the Loan Agreement is hereby amended and restated in its
entirety to provide as follows:
 
“2.11           Use of Proceeds.  The proceeds of the Loans made by Lender to
Borrower (a) prior to the Second Amendment in the aggregate principal amount of
$10,000,000 were used by Borrower solely for working capital and other general
corporate purposes, (b) on and after the Second Amendment Date but prior to the
Fourth Amendment Date in the aggregate principal amount of $20,000,000 were used
by Borrower solely as follows:  (i) $15,451,362.50 of such proceeds were used by
Borrower on the Second Amendment Date to repay in full all of the Indebtedness
due and owing by Borrower to Sillerman II and the Permitted Noteholders under
the Sillerman II Note, (ii) $1,500,375 of such proceeds were used by Borrower on
the Second Amendment Date to repay in full that certain Promissory Note dated
December 10, 2013 made by Borrower in favor of Sillerman II in the original
principal amount of $1,500,000 and (iii) $3,048,262.50 of such proceeds were
used by Borrower on and after the Second Amendment Date for working capital and
other general corporate purposes and (c) on and after the Fourth Amendment Date
in the aggregate principal amount of $5,000,000 shall be used by Borrower solely
for working capital and other general corporate purposes.  Lender shall have no
liability, obligation, or responsibility whatsoever with respect to Borrower’s
use of the proceeds of the Loans.”
 
 
1

--------------------------------------------------------------------------------

 
(d) Section 7.1(b) of the Loan Agreement is hereby amended and restated in its
entirety to provide as follows:
 
“(b)           Failure to Perform Certain Acts.  The failure to perform or
observe any of the terms, covenants, conditions or provisions of (i) Sections
4.2, 4.3 4.4 and 4.6 and Article V hereof, (ii) Sections 10 and 12(h) of the
Guaranty and (iii) Sections 4 and 5(a) of the Borrower Pledge Agreement; or”
 
Section 2. Conditions Precedent.  This effectiveness of this Amendment shall be
subject to the satisfaction of the following conditions:
 
(a) the parties hereto have executed counterparts of this Amendment;
 
(b) Lender shall have received a legal opinion from the general counsel of
Borrower, in form and substance satisfactory to Lender, covering such matters
incident to the transactions contemplated by this Amendment;
 
(c) Lender shall have received a certificate of a Responsible Officer of
Borrower satisfactory to it, evidencing (i) that this Amendment and the
transactions contemplated herein, have been duly authorized and executed by all
appropriate actions on the part of Borrower and (ii) the incumbency and
signatures of the officers of Borrower and the organizational documents of
Borrower, which may include confirmation that the organizational documents and
other information certified in the Responsible Officer’s certificate of Borrower
delivered to Lender on the Closing Date remains unchanged and in full force and
effect, except with respect to any changes as described therein;
 
(d) Lender shall have received the Borrower Pledge Agreement, duly executed by
Borrower;
 
(e) Borrower shall have deposited at least $5,000,000 in cash in the Pledged
Account (as defined in the Borrower Pledge Agreement);
 
(f) Lender shall have received a fully executed Third Amendment to Guaranty,
dated as of the date hereof, by and between Guarantor and Lender; and
 
(g) Borrower shall have paid all fees and expenses, as such are due and payable
under Section 6 hereof.
 
Section 3. References.  At all times following the effectiveness of this
Amendment, each reference (a) to “this Agreement” throughout the Loan Agreement,
and (b) to “the Loan Agreement” throughout the other Loan Documents, shall be
deemed amended to refer to the Loan Agreement as amended hereby, and as the same
may be further modified, amended, consolidated, increased, renewed, supplemented
and/or extended from time to time.
 
Section 4. Representations and Warranties.  Borrower hereby represents and
warrants to Lender as follows:
 
(a) Representations.  Each of the representations and warranties of Borrower
contained or incorporated in the Loan Agreement, as amended by this Amendment,
or any other Loan Document to which Borrower is a party, is true and correct in
all material respects on and as of the date hereof (except if any such
representation or warranty is expressly stated to have been made as of a
specific date, then as of such specific date).
 
(b) No Default.  No Potential Default or Event of Default has occurred and is
continuing.
 
(c) Power and Authority; Enforceability.  Borrower has all necessary corporate
power and authority to execute, deliver and perform its obligations under this
Amendment; this Amendment has been duly authorized by all necessary corporate
action on the part of Borrower; and this Amendment has been duly and validly
executed and delivered by Borrower, and constitutes Borrower’s legal, valid and
binding obligations, enforceable against Borrower in accordance with its terms,
subject only to Debtor Relief Laws and general principles of equity.
 
(d) No Counterclaims, etc.  Borrower has no counterclaims, offsets, defenses or
rights of recoupment of any kind against Lender, or any of its Affiliates, under
the Loan Agreement or any other Loan Document to which Borrower is a party, or
any other related instrument or evidence of indebtedness.
 
Section 5. Ratification.  Except as modified herein, the provisions of the Loan
Agreement and each of the other Loan Documents are reaffirmed, ratified and
confirmed in their entirety by Borrower and shall remain unchanged and in full
force and effect, and this Amendment shall not constitute a novation,
extinguishment or substitution of the Obligations.
 
 
2

--------------------------------------------------------------------------------

 
Section 6. Fees and Expenses.  In accordance with Section 8.4 of the Loan
Agreement, Borrower agrees to pay Lender all Attorney Costs incurred by Lender
in connection with preparing, executing, delivering and administering this
Amendment.
 
Section 7. Miscellaneous.
 
(a) Governing Law; Submission to Jurisdiction.  This Amendment is governed by
and shall be construed in accordance with the laws of the State of New York
without giving effect to the conflicts of law principles thereof (other than
Section 5-1401 of the New York General Obligations Law); Borrower further agrees
to submit to the jurisdiction of New York State or federal courts as provided in
the Loan Agreement.
 
(b) Agreements, Etc.  The terms of this Amendment may be waived, modified and
amended only by an instrument in writing duly executed by Borrower and
Lender.  Any such waiver, modification or amendment shall be binding upon
Borrower and Lender and each of their respective successors and permitted
assigns.
 
(c) Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the respective successors and permitted assigns of Borrower and
Lender.
 
(d) Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Amendment.
 
(e) Counterparts.  This Amendment may be executed in any number of counterparts,
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart to
this Amendment by facsimile or electronic PDF copy shall be as effective as
delivery of a manually executed counterpart of this Amendment.
 
(f) Invalid Provisions.  If any provision of this Amendment is held to be
illegal, invalid or unenforceable under present or future laws, the remaining
provisions of this Amendment shall remain in full force and effect and shall not
be affected thereby, unless such continued effectiveness of this Amendment, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK.
 
SIGNATURE PAGES FOLLOW.]


 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 

 
BORROWER:
           
VIGGLE INC.
         
 
By:
 /s/ Mitchell J. Nelson      
Name: Mitchell J. Nelson
     
Title:  Executive Vice President and Secretary
           
LENDER:
           
DEUTSCHE BANK TRUST COMPANY AMERICAS
           
By:
/s/ Corey Kozak       
Name: Corey Kozak
     
Title:  Vice President
           
By:
/s/ Emily S. Schroeder       
Name: Emily S. Schroeder
     
Title: Vice President
 

 
 
4

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR
 
The undersigned, a guarantor of the Obligations (as defined in the Guaranty
referenced below) of Viggle Inc., a Delaware corporation (“Borrower”), under the
Loan Agreement (as defined in the foregoing Amendment) and the other Loan
Documents (as defined in the Loan Agreement) pursuant to his Springing
Unconditional Guaranty dated as of March 11, 2013 in favor of Deutsche Bank
Trust Company Americas (“Lender”) (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”), hereby (a) acknowledges
receipt of the foregoing Amendment; (b) consents to the terms and execution
thereof; (c) reaffirms his obligations to Lender pursuant to the terms of the
Guaranty after giving effect to the terms of the Amendment; and (d) acknowledges
that Lender may amend, restate, extend, renew or otherwise modify the Loan
Agreement, any other Loan Document or any of the obligations of Borrower, or
enter into any agreement or extend additional or other credit accommodations,
without notifying or obtaining the consent of the undersigned and without
impairing the liability of the undersigned under the Guaranty for the
Obligations.
 
IN WITNESS WHEREOF, the undersigned has caused this Acknowledgment and Agreement
of Guarantor to be duly executed as of March 7, 2014.
 
 
 
 /s/      Robert F.X. Sillerman        
ROBERT F.X. SILLERMAN
 
 
 
 
5

--------------------------------------------------------------------------------